DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-5, 7, 16, and 18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4-5, 7, 16, and 18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 27 November 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
	The information disclosure statement, filed 3 May 2022, complies with the provisions of 37 CFR 1.97, 1.98. It has been placed in the application file, and the information referred to therein has been considered as to the merits1.  An initialed and dated copy of Applicant’s IDS form 1449- Paper No 20220503, is attached to the instant Office action.


EXAMINER’S AMENDMENT
Please cancel claims 6 and 17.
Please renumber claims 1, 3-5, 7-9, 11, 14-16, 18-21, 23, and 25-26 as claims 1-18, respectively.
Please amend claims 1, 11, and 19 as follows:

1.	An apparatus comprising:
a die with non-volatile memory (NVM) elements; 
a data augmentation controller formed in the die and configured to augment machine learning image data stored within the NVM elements with augmented machine learning image data by adding noise to one or more initial images obtained from the NVM elements to generate one or more altered images; and
a deep learning accelerator formed in the die and configured to process the one or more initial images and the one or more altered images to train a deep neural network (DNN) of an image recognition system to recognize at least one additional image, the deep learning accelerator further configured to output synaptic weights corresponding to the DNN[[.]];
read components configured to apply read voltages to the NVM elements to read data from the NVM elements, and 
wherein the data augmentation controller is further configured to generate augmented data by modifying the read voltages to retain a greater amount of read errors as compared to an amount of read errors that would otherwise occur when reading data not subject to data augmentation, and then applying modified read voltages to the NVM elements while reading stored data from the NVM elements.
11.	A method for use by a die that includes a non-volatile memory (NVM) array, the method comprising:
storing machine learning image data within the NVM array of the die; 
generating augmented machine learning image data using data augmentation circuitry formed in the die by adding noise to one or more initial images obtained from the NVM elements to generate one or more altered images; and
processing the one or more initial images and the one or more altered images using a deep learning accelerator formed in the die that is configured to train a deep neural network (DNN) of an image recognition system to recognize at least one additional image, the deep learning accelerator further configured to output synaptic weights corresponding to the DNN[[.]];
modifying read voltages applied to the NVM elements to retain a greater amount of read errors as compared to an amount of read errors that would otherwise occur when reading data not subject to data augmentation; and 
applying the modified read voltages to the NVM elements while reading machine learning data from the NVM elements.
19.	An apparatus formed on a die that includes a non-volatile memory (NVM) array, the apparatus comprising:
means formed in the die for storing machine learning image data within the NVM array of the die; 
means formed in the die for generating at least one augmented version of the machine learning image data by adding noise to one or more initial images obtained from the NVM elements to generate one or more altered images; and
means formed in the die for processing the one or more initial images and the one or more altered images using accelerated deep learning to train a deep neural network (DNN) of an image recognition system to recognize at least one additional image, the deep learning accelerator further configured to output synaptic weights corresponding to the DNN[[.]];
wherein the means formed in the die for storing machine learning image data comprises:
means for modifying read voltages applied to the NVM elements to retain a greater amount of read errors as compared to an amount of read errors that would otherwise occur when reading data not subject to data augmentation; and 
means for applying the modified read voltages to the NVM elements while reading machine learning data from the NVM elements.

REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closet prior art teaches a controller and a machine learning techniques using predict memory access commands with a training set and a non-volatile storage system.
However, the prior arts and the references does not teach “read components configured to apply read voltages to the NVM elements to read data from the NVM elements, and 
wherein the data augmentation controller is further configured to generate augmented data by modifying the read voltages to retain a greater amount of read errors as compared to an amount of read errors that would otherwise occur when reading data not subject to data augmentation, and then applying modified read voltages to the NVM elements while reading stored data from the NVM elements” or equivalent features recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Following is a list of references pertinent to the claimed invention:
Zhong et al. (US 2016/0345009 A1): A system, method and device for processing video/image objects within a storage device. A device is disclosed that includes: a storage media; and a video/image processing engine for processing video/image objects based on a set of parameters provided by a host, wherein the video/image processing engine includes, for example: a decryption system for decrypting encrypted video/image objects; a bitstream decompression system; a content decompression system; and a resolution processing system that compares a resolution of raw image data with a requested resolution specified in the set of parameters. 
Cho et al. (US 2019/0057302 A1): A memory device may include a memory cell circuit; a memory interface circuit configured to receive a read command and a write command from a host and to control the memory cell circuit according to the read command and the write command; and a neural network processor configured to receive a neural network processing command from the host, to perform a neural network processing operation according to the neural network processing command, and to control the memory cell circuit to read or write data while performing the neural network processing operation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN W LEE/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 609